Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 496311
Notice to Applicant
Claims 1-16 have been examined in this application. This communication is the first action on the merits. No Information Disclosure Statement (IDS) has been filed to date. 
Claim Objections
Claim 16 is objected to because of the following informalities:  the use of acronym ML/AI should defined in the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-11 are directed to a method for user insights analysis, and Claims 15-16 are directed to a system for user insights analysis.
Claim 1 recites a method for user insights analysis and Claim 15 recites a system for user insights analysis, which include receiving item related data from an entity and creating a taxonomy of item attributes from the item related data; segmenting visual 
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “electronic user interface”, “networking application”, “processor” and “database” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of ““electronic user interface”, “networking application”, “processor” and “database   is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-14, and 16 recite the additional elements of the visual representation includes images contained styles, ensembles, products, and accessories stylized in a variety of sets and settings; the attributes include a set of primary attributes and a set of secondary attributes which are based on product category-specific information and associated image information; the primary attributes provide product category-specific information to apprise concepting and merchandising decisioning, and the secondary attributes provide image information to apprise product photography and facilitate clean read on product decisioning; the segmented attributes of the representation data is to remove consumer variability, where the segmented attributes are based out of data sets, the data sets with similar values are defined as primary attributes and the data sets that have values that are spread out are defined as secondary attributes; statistical segments of the representation data are generated . Regarding Claims 12 and 16 and the additional element of “machine learning”/ “artificial intelligence” “ML/AI”.  The machine learning/ artificial intelligence is solely used a tool to perform the instructions of the abstract idea. When the machine learning model has been trained and is simply used to make a decision, then it is just a complex mathematical exercise and is likely not statutory. If the results of the decision are feedback to the model to make it smarter and allow it to make better decisions, then it is likely statutory. As stated in the claim and specification the machine learning model is simply applied to return a result. (See MPEP 2106.05(f)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal et al., US Publication No. 20190102921 A1 [hereinafter Mittal], in view of Karty et al. , US Publication No. 20140344013 A1, [hereinafter Karty]. 
Regarding Claim 1, 
Mittal teaches
A data processing method for user insights analysis, the method comprising: receiving a plurality of item related data from an entity and creating a taxonomy of a plurality of item attributes from the item related data (Mittal –Par. 41-“In accordance with an embodiment, the system can use a machine learning process to automatically determine one or more segments within a data set, associated with a target attribute value, based on, for example, the use of a classification and regression tree and a combination of different driving factors, or same driving factors with different values. Information describing segments associated with the data set can be graphically displayed at a user interface, as text, graphs, charts, or other types of visualizations, and used as a starting point for further analysis of the data set.; Par. 126- In accordance with an embodiment, the system can use a machine learning process to automatically determine one or more segments within a data set, associated with a target attribute value, based on, for example, the use of a classification and regression tree and a combination of different driving factors, or same driving factors with different values. Information describing segments associated with the data set can be graphically displayed at a user interface, as text, graphs, charts, or other types of visualizations, and used as a starting point for further analysis of the data set.”); 
segmenting one or more visual representation data received from the entity into a plurality of statistical segments based on one or more data attributes to obtain segmented attributes (Mittal –Par. 41-“In accordance with an embodiment, the system can use a machine learning process to automatically determine one or more segments within a data set, associated with a target attribute value, based on, for example, the use of a classification and regression tree and a combination of different driving factors, or same driving factors with different values. Information describing segments associated with the data set can be graphically displayed at a user interface, as text, graphs, charts, or other types of visualizations, and used as a starting point for further analysis of the data set.”; See Fig. 22 & Fig. 24 for statistical segments) 
… based on favoured segmented attributes to determine similar data elements associated with items that are preferred by the users. (Mittal Par. 40-“In accordance with an embodiment, the system can receive a data set that includes data points having data values and attributes, and a target attribute, and use a machine learning process to automatically determine one or more other attributes as driving factors for the target attribute, based on, for example, the use of a decision tree and a comparison of information gain, Gini, or other indices associated with attributes in the data set. Information describing facts associated with the data set can be graphically displayed at a user interface, as visualizations, and used as a starting point for further analysis of the data set.; Par. 42- In accordance with an embodiment, the system can use a machine learning process to automatically determine one or more outliers or findings within the data, based on, for example, determining a plurality of combinations representing pairs of attribute dimensions within a data set, from which a general explanation or pattern can be determined for one or more attributes, and then comparing particular values for attributes, with the determined pattern for those attributes. Information describing such outliers or findings can be graphically displayed at a user interface, as text, graphs, charts, or other types of visualizations, and used as a starting point for further analysis of the data set.”)
Mittal teaches insight analysis and the following feature is expounded upon by the teaching of Karty:
receiving one or more inputs from a plurality of users against the one or more segmented representation data through an electronic user interface leveraging a geosocial networking application to test favourability of the segmented attributes (Karty Par. 39-“In accordance with exemplary and non-limiting embodiments disclosed herein, the proposed designs are presented to the participants, and feedback from the latter is collected …. In embodiments, such a virtual group may be formed or conducted using a social networking group, either dedicated to such an activity or included as an activity on an existing network, such as Facebook.RTM. or Twitter.RTM. In some embodiments such a virtual group may interact with others via mobile devices, such as by SMS messages managed through the host platform or by Twitter, or the like. Virtual groups could be used to mimic the network externalities that take place in real life, where some people tend to favor the same products that their peers are buying and consuming, while others may choose to take a contrarian attitude. Par. 41-“Similarly, respondent interactions to concepts may be presented with a touch screen interface, such as allowing touch selection of a preferred concept among a group of concepts, touch identification of a zone of interest on a concept, touch interaction with pull-down menus (such as to select an option among feedback options, or to select a comment with which a user agrees), and touch initiation of a typing menu, such as to type a comment related to a particular concept. Similarly, a user may be permitted to expand on regions of a concept by touch, such as a two-finger touch, to swipe between portions of a session by touch, and to move the apparent view of a set of concepts by pressing and moving or similar gesture. Thus, in embodiments a touch interface, optionally allowing pause and restart of a partial session, is provided for engaging respondent feedback in a method or system for optimizing a concept, such a method optionally relating to an evolutionary algorithm for evolving the concept.; Par. 47- The exemplary embodiments provide evolutionary methods for gathering input from respondents on concept and product attributes in a way that is self-guiding, so that preferred concepts are quickly identified without requiring a lot of preparation. The respondents can suggest new combinations of attributes to suit their preferences. In addition, the respondents can limit the combinations of attributes that they are asked for input on. A flexible user interface is also provided which is based on clicking or touching on diagrams wherein the location of the click or touch is included in the data analysis. Methods for analyzing click or touch related data are provided. Options for modified user interface are provided for a mobile environment. Methods are provided for effectively gathering input data from respondents that relates to competitor's concepts and products.
and reconfiguring a product/service offering by the entity …. (Karty Par. 53-“ In accordance with an exemplary and non-limiting embodiment, a method of determining the relative affinity within a group of consumers for a product form comprised of a combination of attributes relative to a product form with one or more product attributes of a competitor's product comprises the steps of presenting to one or more consumers a group of product forms, each of which has a particular combination of attributes, enabling the one or more consumers to express preferences for the group of presented product forms, changing one or more of the product attributes in one or more of the product forms in the presented group to the product attributes of a competitor's product, and enabling the one or more consumers to express preferences for the product forms with the changed attributes.”)

Mittal and Karty are directed to market analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Mittal, as taught by Karty, by utilizing data via social networking with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Mittal with the motivation of improving the process of developing new products and services, and the attendant activities of consumer research, market segmentation, design iteration and market testing (Karty Par. 3).

The method of claim 1,…
Mittal discloses charts and graphs and the feature is expounded upon by Karty:
wherein the visual representation includes images contained styles, ensembles, products, and accessories stylized in a variety of sets and settings.(Karty Par. 204- “ With RDB and RDM, it can be important to provide the respondent with visual feedback of the results so the respondent feels involved with the selection of the attributes that are included in the set of alternative product forms. This can include visual representations of the alternative product forms as originally presented and after RDB or RDM. An option for the respondent to change the input after being presented with the visual representation can also be provided if the respondent doesn't care for the result.; Par. 235- In step 2310, a group of respondents (e.g. 20-30 respondents) are asked to submit a series of concepts such as 2-3 concepts each. These concepts will be seed ideas. The ideas could be suggestions, associations, or any other response type. For example, they could be suggestions for a new product, suggestions for a new product slogan, associations for an image or a brand logo, thoughts about a popular figure, strategies for a campaign, suggested policies for law, descriptions of feelings or experiences, graphical concepts such as photos, drawings or CAD models, etc. Alternatively (or in conjunction), one or more seed ideas could be entered by someone organizing the exercise prior to its exposure to respondents.”)
Mittal and Karty are directed to market analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding Claim 3 Mittal in view of Karty teach The method of claim 2,…
wherein the attributes include a set of primary attributes and a set of secondary attributes …. (Mittal Par. 42-“In accordance with an embodiment, the system can use a machine learning process to automatically determine one or more outliers or findings within the data, based on, for example, determining a plurality of combinations representing pairs of attribute dimensions within a data set, from which a general explanation or pattern can be determined for one or more attributes, and then comparing particular values for attributes, with the determined pattern for those attributes. “;Par. 206- “In accordance with an embodiment, the system generates a set of target attributes by grouping the first dimension and second dimension. The set can be, for example, a set of rows that contain the target attribute. If a row does not contain the target attribute, then that row can be excluded from the row set; Par. 209- In accordance with an embodiment, the system perform loops as defined by the number of unique values in the first dimension. The loop can stop when a convergence factor is encountered or a timeout occurs. The system also generates a variance and covariance for each unique value in the first dimension and the second dimension. Each variance or covariance can be computed by comparing the unique value with a target attribute value calculated using a pre-configured constant divisor.”)
Mittal discloses target attributes and the feature is expounded upon by Karty:

…based on product category-specific information and associated image information (Karty Par. 43-“Attributes” of a product, as used herein, is intended to refer to the structural, functional, stylistic, or economic features of the concept, product, package, service, process, plan or the like and include things such as cost, color or color combination, size, strength, shape, style, pattern, length, weight, content feature, theme, option, choice of material, softness, etc…. for example, designs for an aesthetically pleasing exterior appearance of a hands-free telephone would have categories of “attributes” such as overall shape, material (e.g., plastic or metal), distribution of materials (e.g., plastic sides with metal top), texture, color, color combination, length, width, thickness, size of controls, shape of control, color of controls, position of controls, position of status lights, speaker grill pattern, etc. Designs for a billboard would have attributes such as dimension, aspect ratio, dominant color, background color, color scheme, size of print, presence or absence of pictorial material, various types of content for pictorial material, number of people in a scene, site of the scene (big city, pastoral setting, domestic setting, dance hall), etc.”; Par. 199-“ The set of available alternatives presented to the respondent may be the entire set of attribute variants available in the search space, but preferably a subset thereof. That subset is selected based on a number of different rules, including: a) avoiding presenting attribute variants that would result in an illegal genome if one of these variants were to be substituted for the current one in C1; b) eliminating those variants that have performed poorly to that point in the optimization, assuming enough data is available to make such an assessment; b c) finally, if necessary, trimming the set of remaining variants at random, in order not to overwhelm the respondent with too many options (3 to 10 options is generally an appropriate range, depending on the nature of these variants—for example single words for brand names, or expandable graphical images for product imagery or logos, versus longer text paragraphs for benefit statements.)”
Mittal and Karty are directed to market analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Mittal, as taught by Karty, by utilizing product data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Mittal with the motivation of improving the process of developing new products and services, and the attendant activities of consumer research, market segmentation, design iteration and market testing (Karty Par. 3).

Regarding Claim 4 Mittal in view of Karty teach The method of claim 2,…
Mittal discloses attributes and the feature is expounded upon by Karty:
wherein the primary attributes provide product category-specific information to apprise concepting and merchandising decisioning, and the secondary attributes provide image information to apprise product photography and facilitate clean read on product decisioning (Karty Par. 43-“ for example, designs for an aesthetically pleasing exterior appearance of a hands-free telephone would have categories of “attributes” such as overall shape, material (e.g., plastic or metal), distribution of materials (e.g., plastic sides with metal top), texture, color, color combination, length, width, thickness, size of controls, shape of control, color of controls, position of controls, position of status lights, speaker grill pattern, etc. Designs for a billboard would have attributes such as dimension, aspect ratio, dominant color, background color, color scheme, size of print, presence or absence of pictorial material, various types of content for pictorial material, number of people in a scene, site of the scene (big city, pastoral setting, domestic setting, dance hall), etc.”; Par. 139-140-“ Referring now to FIG. 4, and in brief overview, a method of dynamically identifying a set of items for which a plurality of selectors have a similar affinity includes the steps of: presenting for display to a group of selectors a first group of items (step 402); capturing data indicative of an item preference expressed by a least some of the group of selectors (step 404); selecting a second group of items responsive to the captured data (step 406); and identifying a subset of the second group of items having similarity among respective attributes (step 408). Still referring to FIG. 4 and in more detail, a first group of items is presented for display to a group of selectors as described above in connection with step 216 of FIG. 2. For example, the items may be presented graphically, that is, a graphic representation such as a drawing or a photograph of the item is displayed to one or more selectors. In other embodiments, display of the items refers to the provision of a data file such as a computer-aided design (CAD) file or computer-aided manufacturing (CAM) file representing one or more items.”)
Mittal and Karty are directed to market analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Mittal, as taught by Karty, by utilizing product data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Mittal with the motivation of improving the process of developing new products and services, and the attendant activities of consumer research, market segmentation, design iteration and market testing (Karty Par. 3).

Regarding Claim 5 Mittal in view of Karty teach The method of claim 3,…
wherein the segmented attributes of the representation data is to remove …variability, where the segmented attributes are based out of data sets, the data sets with similar values are defined as primary attributes and the data sets that have values that are spread out are defined as secondary attributes. (Mittal Par. 101- “In accordance with an embodiment, the prepared data received at the data visualization cloud service can be pruned, by removing one or more high-cardinality attributes. As referred to herein, high-cardinality attributes generally refer to columns with values that are very uncommon or unique. For example, high-cardinality column values may include attributes such as identification numbers, email addresses, or user names. Par. 121-123- At step 452, high-cardinality attributes are removed. For example, as described above, high-cardinality attributes generally refer to columns with values that are very uncommon or unique, for example, identification numbers, email addresses, or user names.  At step 453, duplicate correlated attributes are removed. At step 454, non-correlated attributes are removed.”)
Mittal discloses removing data variances and the feature of consumer variance is expounded upon by Karty:
to remove consumer variability, where the segmented attributes are based out of data sets, …. (Karty Par. 99- “Furthermore, in other embodiments, certain constraint rules may be implemented that prevent, for example, a certain color of laces to be used with a particular color of the tongue. In other embodiments, an attribute may have a continuous range of values. It should be noted that attribute variants may be selected or constrained based on their suitability for display in particular device platforms. For example, minute details of a structure might not be suitable for presentation on a small screen of a phone, so a constraint might require elements that are above a certain size or scale”
Mittal and Karty are directed to market analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Mittal, as taught by Karty, by utilizing product data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Mittal with the motivation of improving the process of 

Regarding Claim 7 Mittal in view of Karty teach The method of claim 3,…
wherein the primary and secondary attributes… (Mittal Par. 101- “In accordance with an embodiment, the prepared data received at the data visualization cloud service can be pruned, by removing one or more high-cardinality attributes. As referred to herein, high-cardinality attributes generally refer to columns with values that are very uncommon or unique. For example, high-cardinality column values may include attributes such as identification numbers, email addresses, or user names. Par. 121-123- At step 452, high-cardinality attributes are removed. For example, as described above, high-cardinality attributes generally refer to columns with values that are very uncommon or unique, for example, identification numbers, email addresses, or user names.  At step 453, duplicate correlated attributes are removed. At step 454, non-correlated attributes are removed.”)
Mittal discloses attributes and the feature is expounded upon by Karty:
wherein the primary and secondary attributes includes consumer insight data. (Karty Par. 15- “Conjoint Analysis is used to assess consumer preference for different choices of products and services. It is a multi-attribute utility or preference measurement technique that explicitly accounts for the subjective tradeoffs people make when deciding among alternatives with multiple features and benefits. In its basic form, Conjoint Analysis is a decompositional technique: the parameters that measure the importance the decision maker ascribes to the different aspects of the product are derived, using statistical regression techniques, from the decision maker's evaluations of a number of full profile descriptions of the product or service. Conjoint Analysis has been used in a wide range of applications, from developing soaps and dietary supplements to improving the appeal of military careers within the Department of Defense.”)
Mittal and Karty are directed to market analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Mittal, as taught by Karty, by utilizing product data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Mittal with the motivation of improving the process of developing new products and services, and the attendant activities of consumer research, market segmentation, design iteration and market testing (Karty Par. 3).
Regarding Claim 11 Mittal in view of Karty teach The method of claim 1,…
Mittal fails to teach the following feature taught by Karty:
further comprises receiving free text inputs from users/target profiles using the geosocial networking application to facilitate the designers and marketers to understand choices of user(s) which are made in their own voices. (Karty Par27- “In many applications, there is a need to analyze and categorize large amounts of content, both textual and graphical. In particular, there is a need to analyze textual content generated by users of various networked computer applications, such as email communications, blog and social media postings, for purposes ranging from homeland security to consumer marketing.; Par.239- In additional to similarity information that is submitted by respondents, additional machine derived similarity information can be weighted into the mix. For example, in the case of textual content one approach would be to apply text analysis software such as that provided by Clarabridge to assess category reference or sentiment, and impute similarity measures between concepts. Another approach would be to conduct simple word or expression sharing analysis, with or without the assistance of linguistic software (such as a digital thesaurus). More involved textual content analysis, possibly including the use of general indexes or lexicons, or domain-specific ones, may also be used, either to develop initial similarity estimates, before similarity information is collected from respondents, or to complement such respondent input. Specialized indexes may be specific to such domains as medical devices, Rx drugs, food products, consumer electronics, household products, and so on. The indexes may also be specialized for such areas of interest as product innovation or user experience.”)
Mittal and Karty are directed to market analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Mittal, as taught by Karty, by utilizing data via social networking with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Mittal with the motivation of improving the process of 
Regarding Claim 12 and Claim 16 Mittal in view of Karty teach The method of claim 3,… and The system of claim 15,…  
further comprising: …, wherein the updating of the attributes by generating a machine learning model based on a plurality of previous attribute listings and a target objective. (Mittal Par. 206- “In accordance with an embodiment, the system generates a set of target attributes by grouping the first dimension and second dimension. The set can be, for example, a set of rows that contain the target attribute. If a row does not contain the target attribute, then that row can be excluded from the row set; Par. 209- In accordance with an embodiment, the system perform loops as defined by the number of unique values in the first dimension. The loop can stop when a convergence factor is encountered or a timeout occurs. The system also generates a variance and covariance for each unique value in the first dimension and the second dimension. Each variance or covariance can be computed by comparing the unique value with a target attribute value calculated using a pre-configured constant divisor.”; Par. 218-219-“ In accordance with an embodiment, the data set can be dynamically updated, and the rendering of visualizations driven by an examination of real-time data. This allows the system to operate such that, each time a user logs in to the system, a different visualization may be automatically displayed, relevant to the dynamically updated data set, and created according to a different machine learning algorithm, or different parameter values. As illustrated in FIG. 27, in accordance with an embodiment, the system can include a machine learning algorithm selection component 700 that evaluates characteristics of dynamically updated data, to determine which one or more of a plurality of machine learning algorithms to apply in generating visualizations 702, for subsequent display at a user interface.”)
Mittal updates attribute data and the feature is expounded upon by Karty:
updating of the data attributes by assessing primary and secondary attributes that identify the features or functions which drive and enhance market value (Par. 17-“ Conjoint Analysis studies typically are conducted with more than one individual, and part-worths are typically obtained for a representative sample of consumers. This multi-respondent data can be used for several purposes. One is to identify the product design that would result in the greatest market share for the product development organization, given the attributes of competing products on the market (current and expected; this is known as the “share-of-choices” problem. Another purpose is to identify the product design that would maximize overall consumer utility,”; Par. 200-“ Attribute-level preference information can also be used to modify R-space values for the product alternatives being investigated. In this case, by changing the R-space values, the breeding process is modified so that the likelihood of certain matings is increased and the chance that the preferred attributes will be passed on to offspring is increased.”)
Mittal and Karty are directed to market analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding Claim 15, 
Mittal teaches
A system, comprising: one or more processors; and a database including instructions that, when executed by the one or more processors, cause the system to perform operations comprising: receiving a plurality of item related data from an entity and creating a taxonomy of a plurality of item attributes from the item related data; (Mittal –Par. 41-“In accordance with an embodiment, the system can use a machine learning process to automatically determine one or more segments within a data set, associated with a target attribute value, based on, for example, the use of a classification and regression tree and a combination of different driving factors, or same driving factors with different values. Information describing segments associated with the data set can be graphically displayed at a user interface, as text, graphs, charts, or other types of visualizations, and used as a starting point for further analysis of the data set.; Par. 58-“ As illustrated in FIG. 1, in accordance with an embodiment, the data visualization environment can include or operate at a client computer system or device 100 having a physical device hardware (e.g., processor, memory) 101, that can be operated by a user to access a data visualization cloud service (DVCS) 102, at a cloud computing or cloud environment 103, to explore and determine insights associated with a data set.”; Par. 62-“ In accordance with an embodiment, the data attribute panel can display data elements associated with a data source, such as a database 120, including rows, columns, attributes, measures, or dimensions.”; Par. 126- In accordance with an embodiment, the system can use a machine learning process to automatically determine one or more segments within a data set, associated with a target attribute value, based on, for example, the use of a classification and regression tree and a combination of different driving factors, or same driving factors with different values. Information describing segments associated with the data set can be graphically displayed at a user interface, as text, graphs, charts, or other types of visualizations, and used as a starting point for further analysis of the data set.”); 
segmenting one or more visual representation data received from the entity into a plurality of statistical segments based on one or more data attributes to obtain segmented attributes; (Mittal –Par. 41-“In accordance with an embodiment, the system can use a machine learning process to automatically determine one or more segments within a data set, associated with a target attribute value, based on, for example, the use of a classification and regression tree and a combination of different driving factors, or same driving factors with different values. Information describing segments associated with the data set can be graphically displayed at a user interface, as text, graphs, charts, or other types of visualizations, and used as a starting point for further analysis of the data set.”; See Fig. 22 & Fig. 24 for statistical segments) 
… based on favoured segmented attributes to determine similar data elements associated with items that are preferred by the users. (Mittal Par. 40-“ In accordance with an embodiment, the system can receive a data set that includes data points having data values and attributes, and a target attribute, and use a machine learning process to automatically determine one or more other attributes as driving factors for the target attribute, based on, for example, the use of a decision tree and a comparison of information gain, Gini, or other indices associated with attributes in the data set. Information describing facts associated with the data set can be graphically displayed at a user interface, as visualizations, and used as a starting point for further analysis of the data set.; Par. 42- In accordance with an embodiment, the system can use a machine learning process to automatically determine one or more outliers or findings within the data, based on, for example, determining a plurality of combinations representing pairs of attribute dimensions within a data set, from which a general explanation or pattern can be determined for one or more attributes, and then comparing particular values for attributes, with the determined pattern for those attributes. Information describing such outliers or findings can be graphically displayed at a user interface, as text, graphs, charts, or other types of visualizations, and used as a starting point for further analysis of the data set.”)
Mittal teaches insight analysis and the following feature is expounded upon by the teaching of Karty:
receiving one or more inputs from a plurality of users against the one or more segmented representation data through an electronic user interface leveraging a geosocial networking application to test favourability of the segmented attributes; (Karty Par. 39-“ In accordance with exemplary and non-limiting embodiments disclosed herein, the proposed designs are presented to the participants, and feedback from the latter is collected …. In embodiments, such a virtual group may be formed or conducted using a social networking group, either dedicated to such an activity or included as an activity on an existing network, such as Facebook.RTM. or Twitter.RTM.. In some embodiments such a virtual group may interact with others via mobile devices, such as by SMS messages managed through the host platform or by Twitter, or the like. Virtual groups could be used to mimic the network externalities that take place in real life, where some people tend to favor the same products that their peers are buying and consuming, while others may choose to take a contrarian attitude. Par. 41-“ Similarly, respondent interactions to concepts may be presented with a touch screen interface, such as allowing touch selection of a preferred concept among a group of concepts, touch identification of a zone of interest on a concept, touch interaction with pull-down menus (such as to select an option among feedback options, or to select a comment with which a user agrees), and touch initiation of a typing menu, such as to type a comment related to a particular concept. Similarly, a user may be permitted to expand on regions of a concept by touch, such as a two-finger touch, to swipe between portions of a session by touch, and to move the apparent view of a set of concepts by pressing and moving or similar gesture. Thus, in embodiments a touch interface, optionally allowing pause and restart of a partial session, is provided for engaging respondent feedback in a method or system for optimizing a concept, such a method optionally relating to an evolutionary algorithm for evolving the concept.; Par. 47- The exemplary embodiments provide evolutionary methods for gathering input from respondents on concept and product attributes in a way that is self-guiding, so that preferred concepts are quickly identified without requiring a lot of preparation. The respondents can suggest new combinations of attributes to suit their preferences. In addition, the respondents can limit the combinations of attributes that they are asked for input on. A flexible user interface is also provided which is based on clicking or touching on diagrams wherein the location of the click or touch is included in the data analysis. Methods for analyzing click or touch related data are provided. Options for modified user interface are provided for a mobile environment. Methods are provided for effectively gathering input data from respondents that relates to competitor's concepts and products.
and reconfiguring a product/service offering by the entity …s. (Karty Par. 53-“ In accordance with an exemplary and non-limiting embodiment, a method of determining the relative affinity within a group of consumers for a product form comprised of a combination of attributes relative to a product form with one or more product attributes of a competitor's product comprises the steps of presenting to one or more consumers a group of product forms, each of which has a particular combination of attributes, enabling the one or more consumers to express preferences for the group of presented product forms, changing one or more of the product attributes in one or more of the product forms in the presented group to the product attributes of a competitor's product, and enabling the one or more consumers to express preferences for the product forms with the changed attributes.”)

Mittal and Karty are directed to market analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Mittal, as taught by Karty, by utilizing data via social networking with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Mittal with the motivation of improving the process of developing new products and services, and the attendant activities of consumer research, market segmentation, design iteration and market testing (Karty Par. 3).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mittal et al., US Publication No. 20190102921 A1 [hereinafter Mittal], in view of Karty et al. , US Publication No. 20140344013 A1, [hereinafter Karty], and in further view of Chan et al. , US Publication No. 20190102443 A1, [hereinafter Chan] . 
Regarding Claim 6 Mittal in view of Karty teach The method of claim 3,…
Mittal in view of Karty disclose statistical representation (Karty Par. 18) and the feature is expounded upon by Chan:
wherein statistical segments of the representation data are generated through the taxonomy, in which the hierarchy of categories is fixed, the taxonomy is user specific design taxonomy which is based on the data attributes. (Chan Par. 70- “In addition to the essentially fully automatic data mining algorithms mentioned above, there is another class of data mining tools envisaged that are not configured in and of itself to find a pattern but are configured to help a human user to find a pattern by interaction with the data. … One such type of interpretable data mining tools allows a user to map, by a suitable graphics display generator, the categorized data to graphical elements which are then displayed on a screen. The graphical elements include geometrical elements, areas, shapes and have a color or hue. The relationships between the categories and their respective sizes may then be visually modulated by changing area size, color or hue of the graphical element to visually convey to the user underlying relationships. Examples of such data miner tools are those that map categories/COs on waterfall charts, pie-charts, histograms, or other visual aids. In addition or instead of rendering the categories graphically, descriptive statistics are computed and displayed instead or alongside the graphical aids, such as averages, standard deviations, number or false positives, random baseline, statistical significance (p-values), predictive power (f-measure), odds-ratio, etc. This may allow visually finding dominant factors to better understand a causality of target. A dominant factor for the manifestation of a target may present itself as a relatively large size of a certain category of a given target.”; Par. 125-“ When user chooses to change a range value (either lower or upper bound of a candidate range as computed earlier in the categorizer step S530), the system may recommend the top K values for the unchanged bound to be chosen. This can be realized by a variation of the above pseudocode for range categorization. For example, for the case of lower bound recommendations, it means νk is fixed by user, and all νj<=νk are looped over, and K of them are output according to the top K ranked informative measures (eg, information gain) rather than finding only one best νj. Similarly, for the case of upper bound recommendations, this translates into a task of finding the top K νk with νj fixed by the user.”; Par. 129-“ In one embodiment, the reduction step S520 can be based on similarity measures of strings. In another embodiment, pair-wise local or global alignment can be applied to all level pairs to calculate edit distances. With the edit distances calculated, hierarchical clustering based on average linkage can be applied, where each level has distances calculated against both, individual levels and level groups (“clusters”). These distances then can be converted to numbers by setting a reference value.”)
Mittal, and Karty are directed to market analysis. Chan improves upon the data analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Mittal in view of Karty, as taught by Chan, by utilizing categorization techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Mittal in view of Karty with the motivation of improved handling of data (Chan Par. 11). 
Claims 8-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal et al., US Publication No. 20190102921 A1 [hereinafter Mittal], in view of hereinafter Karty], and in further view of Hamedi et al. , US Publication No. 20190034976 A1, [hereinafter Hamedi] . 

Regarding Claim 8 Mittal in view of Karty teach The method of claim 1,…
Mittal in view of Karty fail to teach the following feature taught by Hamedi:
wherein reconfiguring the product/service offering includes reframing in store and online photography to showcase product selection, and consumers favoured stylized outdoor product photos over studio photos. (Hamedi Par551- “Adjust the framing of the photo [0533] Add a border to the image or a feature/element of the image [0534] Enhance the edges in the image [0535] Invert the image [0536] Invert the colors of the image [0537] Adjust shading/shadow or lighting [0538] Adjusting the amount and location of white space in the image [0539] Adjusting the resolution of the contents [0540] Adjusting the hue, tint, or tone of the contents [0541] Adding a specific image feature, such as an object [0542] Restyling of 1 or more image features, such as objects, products, scenes, visual elements [0543] Replacing of 1 or more image features, such as objects, products, scenes, visual elements [0544] Applying an overall stylistic filter to the entire image [0545] Applying a gradient, accent, or overlay to the image or to a specific area of the image. [0546] Add a logo or watermark [0547] Add a call-to-action [0548] Resize the call to action [0549] Move the location of logo or branding features [0550] Adjust the color, font or style of the headline, text or call-to-action [0551] Move the location or position of an image feature, such an object, product, call-to-action, button, etc. [0552] Adjust the lighting or brightness [0553] Adjust the scene (e.g. beach, living room, kitchen, restaurant, football stadium, etc.) [0554] Change the background color or scenery [0555] Adjust the time of day (daytime/nighttime) [0556] Adjust contrast of the image [0557] Adjust the shade and shadow [0558] Apply a transformation that makes the image to look like a cartoon [0559] Apply a transformation to make the image look like an illustration or artwork [0560] Add infographic-like elements to the image [0561] Insert new text into the image [0562] Turn an image featuring a single product into an image of a product collage [0563] Adjust the size and location of the headline text, or main text, etc. [0564] Adjust the texture of the image [0565] Adjust the font of text in an image.”)
Mittal, and Karty are directed to market segment analysis. Hamedi improves upon the segment analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Mittal in view of Karty, as taught by Hamedi, by utilizing content analysis within a target segment with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Mittal in view of Karty with the motivation of capturing one's entire target segment and to verify those successes through various data points, quantitatively (Hamedi Par. 96). 
Regarding Claim 9 Mittal in view of Karty teach The method of claim 1,…
Mittal in view of Karty fail to teach the following feature taught by Hamedi:
wherein reconfiguring the offering includes design and allocate a higher proportion of most preferred products. (Hamedi Par212- “In one embodiment, the system may determine through an API that visitors to the user's website are currently interested in peacoats. Webpages featuring product images of various peacoat styles may be receiving a proportionally higher share of page views, clicks, sales, or a longer average session length. As a result, the system may use this data to generate a recommended aspect telling the user that they should publish marketing content about peacoats on platform (e.g., Twitter™, Facebook™, Pinterest™) or even recommend explicitly that the user share those exact same images of peacoats on various social media at that time. The viewing behavior of this user's website visitors may be indicative of a preference held by others in the user's target market or digital audiences who may not know about the particular product offering on the user's website(s) yet. Accordingly, such a recommended aspect, if acted upon, could be very helpful in driving additional traffic to the user's website, and potentially more sales of the peacoats. It is advantageous for the user to capitalize on such current trends by publishing more relevant content about peacoats via one or more preferred marketing channels. The same technique may be applied to old products or product pages and marketing offers as well as new ones; the user may be alerted by the system to a positive fluctuation in page views for a product listed on his website e.g. six months ago. This may, in turn, generate a separate recommendation that the user could consider posting about this page content (e.g. product/service) via social media as well.”)
Mittal, and Karty are directed to market segment analysis. Hamedi improves upon the segment analysis. It would have been obvious for one of ordinary skill in the art 
Regarding Claim 10 Mittal in view of Karty teach The method of claim 1,…
Mittal in view of Karty fail to teach the following feature taught by Hamedi:
wherein the target profiles/users include consumers of the entity, general social networking consumers, and any consumer who have the intent or interest in store product or service. . (Hamedi Par46-47- “A user of the system and methods disclosed herein may be different persons or entities. For example, a user may be…I may operate across multiple mediums and platforms such as websites, social media networks, and/or mobile apps. For example, an advertiser may want to define a custom author crowd by performing searches of Facebook™ authors. ; Par. 218-“ The systems and methods disclosed herein may be utilized for a variety of different purposes by a variety of different users. For example, a consumer, instead of a marketer, may want to use systems and methods herein to learn how to improve his or her popularity or credibility on a given social network. In another example, a user may want to use answers generated by the system to help inform a purchase decision. What product or service should they choose? Which store should they purchase it from? Which location? Should they ask for discounts? Where can they find out if there is a coupon for the product? The systems and methods herein could also inform lifestyle choices:”)
Mittal, and Karty are directed to market segment analysis. Hamedi improves upon the segment analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Mittal in view of Karty, as taught by Hamedi, by utilizing content analysis within a target segment with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Mittal in view of Karty with the motivation of capturing one's entire target segment and to verify those successes through various data points, quantitatively (Hamedi Par. 96). 
Regarding Claim 13 Mittal in view of Karty teach The method of claim 12,…
Mittal in view of Karty fail to teach the following feature taught by Hamedi:
wherein updating of the attributes by an Al engine which uses the item attributes to understand common features of highest rated items to recommend those features, wherein the features are a design-based feature or environment-based feature. (Hamedi Par209- “That is, the system can, in addition to or instead of relying on computer vision techniques to understand the characteristics and attributes of a set of images, Google's API can be used to get additional information about images. For example, the system may be able to capture certain metadata about the images from a reverse image search via Google's search API. Such a process may make determining recommended aspects faster and easier, because metadata indicating the color palate of an image or sequence of images (e.g., GIF, video) is generally smaller in size than an actual image, and no image analysis has to be performed. In other words, the system can use metadata of historical image data to generate the color preferences of authors instead of analyzing and using the images themselves to determine the activity data. This can save on processing speeds and potentially increase accuracy of the recommendations and activity data processing depending on the quality of image metadata.; Par. In an example, a user may upload a candidate content item and may select a target audience, and the system 1000 can determine and provide recommendations for ideal characteristics of people to be depicted in the content item. The system 1000 may recommend that a person having particular attributes, such as age, gender, race, ethnicity, etc., should be included in the content item to make the content item more appealing among the target audience. For example, the system 1000 may determine that including an image of a middle-aged person in the content item could result in better performance than including an image of a young person in the content item. Similarly, the system 1000 can be further configured to select a particular middle-aged person from among a group of middle-aged people whose photos are available, based on an analysis of the photos indicating that a content item including an image of the selected person is likely to perform better among the target audience than a content item including an image of a different person. It should be understood that the system 1000 could determine any combination of attributes or numbers of such people to include in a content item.”)
Mittal, and Karty are directed to market segment analysis. Hamedi improves upon the segment analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Mittal in view of Karty, as taught by Hamedi, by utilizing content analysis within a target segment with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Mittal in view of Karty with the motivation of capturing one's entire target segment and to verify those successes through various data points, quantitatively (Hamedi Par. 96).
Regarding Claim 14 Mittal in view of Karty teach The method of claim 13,…
Mittal in view of Karty fail to teach the following feature taught by Hamedi:
wherein the Al engine screens for model attributes including ethnicity, age, gender, hair color etc. which allows to understand most appealing or index against an intent to purchase, and also to screen out positive or negative on the data, to provide a clean read. (Hamedi Par209- “That is, the system can, in addition to or instead of relying on computer vision techniques to understand the characteristics and attributes of a set of images, Google's API can be used to get additional information about images. For example, the system may be able to capture certain metadata about the images from a reverse image search via Google's search API. Such a process may make determining recommended aspects faster and easier, because metadata indicating the color palate of an image or sequence of images (e.g., GIF, video) is generally smaller in size than an actual image, and no image analysis has to be performed. In other words, the system can use metadata of historical image data to generate the color preferences of authors instead of analyzing and using the images themselves to determine the activity data. This can save on processing speeds and potentially increase accuracy of the recommendations and activity data processing depending on the quality of image metadata.; Par. In an example, a user may upload a candidate content item and may select a target audience, and the system 1000 can determine and provide recommendations for ideal characteristics of people to be depicted in the content item. The system 1000 may recommend that a person having particular attributes, such as age, gender, race, ethnicity, etc., should be included in the content item to make the content item more appealing among the target audience. For example, the system 1000 may determine that including an image of a middle-aged person in the content item could result in better performance than including an image of a young person in the content item. Similarly, the system 1000 can be further configured to select a particular middle-aged person from among a group of middle-aged people whose photos are available, based on an analysis of the photos indicating that a content item including an image of the selected person is likely to perform better among the target audience than a content item including an image of a different person. It should be understood that the system 1000 could determine any combination of attributes or numbers of such people to include in a content item.”)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No. US 10990645 B1 to Shi- Abstract-“Systems, apparatuses, and methods for automated data aggregation. In some embodiments, this is achieved by use of techniques such as natural language processing (NLP) and machine learning to enable the automation of data aggregation from websites without the use of pre-programmed scripts.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax 
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/ Examiner, Art Unit 3624